
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 55
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Baca submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Honoring Christina Taylor Green for giving
		  the gift of life with organ donation and encouraging Americans to join her call
		  to make organ donation a personal choice.
	
	
		Whereas Christina Taylor Green is a national beacon of
			 hope;
		Whereas she gave the ultimate gift of life by organ
			 donation;
		Whereas Christina Taylor Green was born in Maryland on
			 September 11, 2001, a day of national tragedy;
		Whereas her birth proved to be a beacon of hope on a day
			 that this country mourned an extreme loss;
		Whereas she died on January 8, 2011, due to the horrific
			 actions that took place during a public meeting with United States
			 Representative Gabrielle Giffords called Congress on Your Corner
			 in Tucson, Arizona;
		Whereas Americans felt the pain of losing a child;
		Whereas on that day, America mourned the loss of Christina
			 Taylor Green, Dorothy Morris, John Roll, Phyllis Schneck, Dorwan Stoddard, and
			 Gabriel Zimmerman;
		Whereas at this time of extreme sorrow, Christina’s
			 parents, John and Roxanna Green, along with her brother, Dallas Green,
			 willingly gave the gift of life and vision to other children by following
			 Christina’s wishes and donating her organs;
		Whereas just as Christina came into this world providing a
			 hopeful look to the future of this Nation, in her passing she has showed us,
			 this country, and the world that by giving another the ultimate gift of life
			 that we are a people of unity and love, and that we can overcome adversity and
			 tragedy;
		Whereas in life, Christina loved all that is true to the
			 American spirit;
		Whereas as the granddaughter to George Dallas Green,
			 Philadelphia Phillies manager when they won their first World Series title in
			 franchise history in 1980, Christina along with her father John, a scout for
			 the Los Angeles Dodgers, loved baseball;
		Whereas Christina was the only girl that played for the
			 Pirates, the Canyon del Oro Little League baseball team;
		Whereas Christina was a young person of faith and had
			 received her first Holy Communion at St. Odilia’s Catholic Church;
		Whereas she went to meet Congresswoman Giffords with
			 family friend, Susan Hileman, to learn more about public service because she
			 too was starting a legacy of giving back to her community, having recently been
			 elected to her student council at Mesa Verde Elementary School;
		Whereas during the tragic event on January 8, 2011, Susan
			 Hileman used her own body to help shield Christina Taylor Green from the deadly
			 bullets;
		Whereas this act of courage was not futile because
			 Christina’s parents were provided some solace during this stressful time
			 knowing that Christina’s final wishes of organ donation could be
			 realized;
		Whereas Christina’s grandmother, Yolanda Segalini, died at
			 age 74 and the family supported the decision to donate their grandmother’s
			 organs so that others could live a better life;
		Whereas from this experience, Christina and her family
			 learned how important it is to be an organ donor;
		Whereas it is estimated that 110,000 Americans are on a
			 waiting list for an organ transplant;
		Whereas, in 2009, only 28,463 transplants were performed,
			 a statistic that is sure to increase given Christina’s unconditional gift and
			 the teaching born by all who have learned of this remarkable young person and
			 her family;
		Whereas Christina Taylor Green’s life, passing, and organ
			 donation has affected the whole country; and
		Whereas this Nation is better for the gifts shared by
			 Christina Taylor Green and John and Roxanna Green: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors Christina Taylor Green for giving
			 the gift of life with organ donation;
			(2)believes that
			 Christina Taylor Green’s memory will live on and that she will continue to be
			 the Nation’s face of hope; and
			(3)encourages
			 Americans to join her call to make organ donation a personal choice.
			
